Citation Nr: 0610679	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-29 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse.




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1944 to May 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in San Diego, California, which denied the above 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellate review of the veteran's claim at this time would be 
premature.  In his substantive appeal dated in August 2003, 
he indicated that he wished to have a Board hearing at a 
local VA office before a Veterans Law Judge.  

In February 2006, the veteran was notified by the RO that he 
had been scheduled to appear for a personal hearing before a 
Veterans Law Judge at the RO on March 13, 2006.  On March 2, 
2006, the notice letter was returned to the RO as 
undeliverable.  

As it became apparent that the notice letter had been sent to 
an incorrect mailing address, by letter dated on March 4, 
2006, the veteran was again notified that he had been 
scheduled to appear for a personal hearing before a Veterans 
Law Judge at the RO on March 13, 2006.  The letter was 
accompanied by a notice that the veteran could make a written 
request for a change in hearing date up to two weeks before 
his scheduled hearing.  However, as it is evident that notice 
of the scheduled hearing was not mailed to the veteran at his 
correct mailing address until only nine days prior the 
scheduled hearing, he was deprived of the opportunity to 
timely reschedule should he not have been able to attend the 
hearing.  The veteran did not attend the hearing as 
scheduled.

Therefore, in order to afford the veteran due process, to 
include the opportunity to appear before a Veterans Law Judge 
for a personal hearing, this case must be remanded to the RO 
for an appropriate hearing to be scheduled.

Accordingly, the appeal is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge sitting at the RO, in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






